Title: To James Madison from Gabriel Christie, 24 February 1807
From: Christie, Gabriel
To: Madison, James



Sir
Balto. Feby 24th. 1807.

I have this day shipped on Board of Captn. Clements Packet the goods which arrived for you in the three friends & receipt for the same is herewith inclosed also the Duties and Charges thereon; together with all the letters and papers relative to them that have come into my possession  With my best wishes for their safe arrival
I have the Honour to be with respect Your Obdt. Sert.

G Christie


Messrs. Pouscault & Missoneir wd not receive any Freight  they beg you to accept their respects

